Citation Nr: 9931093	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-42 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas, that continued a 10 percent 
evaluation for the veteran's service-connected low back 
disability.  A January 1996 RO decision implemented a hearing 
officer's decision assigning a 20 percent evaluation from 
April 3, 1995, the date the veteran's claim was reopened.

The appeal was previously remanded by the Board in May 1997 
and June 1998.

A July 1998 RO decision denied the claim of service 
connection for chronic disability manifested by symptoms of 
depression as secondary to the service connected low back 
disability.  In September 1998 the veteran filed a notice of 
disagreement with this decision.  A statement of the case was 
issued in June 1999.  The record does not reflect that the 
veteran has filed a substantive appeal regarding this issue.  


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for a low 
back disability is plausible and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  The veteran's service-connected low back disability is 
manifested by disc herniation at L5 - S1 with degenerative 
arthritis, L5 - S1 radiculopathy, and absent ankle jerk.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 60 percent evaluation for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5293, 5295 (1999); VAOPGCPREC 36-97 
(December 12, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected low 
back disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected low back disability has been 
evaluated under the provisions of Diagnostic Codes 5293 and 
5295 of the Rating Schedule.  Diagnostic Code 5295 provides 
that a 20 percent evaluation will be assigned for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
or loss of lateral spine motion unilaterally in a standing 
position.  A 40 percent evaluation will be assigned for 
lumbosacral strain that is severe with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Diagnostic 
Code 5293 provides that a 40 percent evaluation will be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation will be assigned for intervertebral disc syndrome 
that is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  VAOPGCPREC 36-97 provides that 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered 
when a veteran receives less than the maximum schedular 
rating under Diagnostic Code 5293.


The record reflects that the veteran has marked narrowing of 
the L5 - S1 disc space with advanced degenerative arthritis 
at this level as demonstrated on the VA X-ray reports dated 
in June 1995 and July 1997, as well as a March 1996 VA MRI 
report.  Although the veteran has not been shown to have more 
than moderate limitation of motion of his low back and, at 
the time of his June 1995 VA orthopedic examination his deep 
tendon reflexes were two plus in his knees and ankles and 
symmetric bilaterally, a July 1998 VA treatment record notes 
that an EMG in 1995 showed right L5 - S1 radiculopathy and 
indicates that the veteran's reflexes were absent at the 
ankle.  The assessment at that time was chronic low back pain 
and L5 - S1 radiculopathy, chronic.  With consideration of 
the veteran's testimony regarding pain radiating into his 
lower extremities, competent medical evidence concluding that 
the veteran has radiculopathy in the lower extremities that 
is chronic and treatment records reflecting that the veteran 
experiences little intermittent relief, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptoms associated with the veteran's 
service-connected low back disability more nearly approximate 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293.  In resolving all doubt in the veteran's behalf, a 
60 percent evaluation is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.



ORDER

An increased evaluation of 60 percent for a low back 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

